

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 57

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Graham (for himself,

			 Mr. Specter, Mr. Brownback, Mr.

			 Kohl, Mr. Hatch,

			 Mr. Feingold, Ms. Cantwell, Mr.

			 Chambliss, Mrs. Murray,

			 Mrs. Dole, Mr.

			 Santorum, and Mr. Jeffords)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Designating February 25, 2005, as

		  National MPS Awareness Day.

	

	

		

			Whereas Mucopolysaccharidosis

			 (MPS) and Mucolipidosis (ML) disorders are

			 genetically determined lysosomal storage disorders that result in the body’s

			 inability to produce certain enzymes needed to breakdown complex

			 carbohydrates;

		

			Whereas these complex

			 carbohydrates are then stored in virtually every cell in the body and

			 progressively cause damage to these cells, adversely affecting an individual's

			 body, including an individual's heart, respiratory system, bones, internal

			 organs, and central nervous system;

		

			Whereas the cellular damage

			 caused by MPS often results in mental retardation, short stature, corneal

			 damage, joint stiffness, loss of mobility, speech and hearing impairment, heart

			 disease, hyperactivity, chronic respiratory problems, and most importantly, a

			 drastically shortened life span;

		

			Whereas the nature of the

			 disorder is usually not apparent at birth;

		

			Whereas without treatment,

			 life expectancy of an individual afflicted with MPS is usually very early in

			 life;

		

			Whereas recent research

			 developments have resulted in limited treatments for some MPS disorders;

		

			Whereas promising

			 advancements are underway in pursuit of treatments for additional MPS

			 disorders;

		

			Whereas despite newly

			 developed remedies, the blood brain barrier continues to be a significant

			 impediment to effectively treating the brain, thereby preventing the treatment

			 of many of the symptoms of MPS;

		

			Whereas treatments for MPS

			 will be greatly enhanced with continued public funding;

		

			Whereas the quality of life

			 for individuals afflicted with MPS and the treatments available to them will be

			 enhanced through the development of early detection techniques and early

			 intervention;

		

			Whereas treatments and

			 research advancements for MPS are limited by a lack of awareness about MPS

			 disorders;

		

			Whereas the lack of awareness

			 about MPS disorders extends to those within the medical community;

		

			Whereas the damage that is

			 caused by MPS makes it a model for many other degenerative genetic

			 disorders;

		

			Whereas the development of

			 effective therapies and a potential cure for MPS disorders can be accomplished

			 by increased awareness, research, data collection, and information

			 distribution;

		

			Whereas the Senate is an

			 institution than can raise public awareness about MPS; and

		

			Whereas the Senate is also an

			 institution that can assist in encouraging and facilitating increased public

			 and private sector research for early diagnosis and treatments of MPS

			 disorders: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				designates February 25, 2005,

			 as National MPS Awareness Day; and

			

				(2)

				supports the goals and ideals

			 of National MPS Awareness Day.

			

